United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 10, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 04-50664
                            Summary Calendar


UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,
versus

DAVID MEDINA,

                                        Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. 5:03-CR-544-3
                          --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent David Medina, Larry

Chris Iles, has requested leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Medina has not filed a response.       Our independent review of the

brief and record discloses no nonfrivolous issue.      Accordingly,

the motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.